Title: To George Washington from William Barton, 10 August 1792
From: Barton, William
To: Washington, George



Sir,
Philadelphia August 10th 1792.

You did me the honor, some time since, of accepting a printed copy of a paper of mine, which had been read before the American Philosophical Society. I now, Sir, take the liberty of offering for your acceptance the inclosed Supplement to that paper. With sentiments of the highest respect, & most perfect attachment I have the honor to be, Sir, Your most obedt hble Servant

W. Barton

